Citation Nr: 1517481	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected post-traumatic migraine by history likely due to facial trauma from a bar brawl and facial fracture claimed as neurological symptoms (hereinafter migraines).

2.  Entitlement to an initial compensable rating for service-connected post injury status fracture of left orbital bones (claimed as residuals, left eye injury).

3.  Entitlement to an initial compensable rating for service-connected status post left orbital fracture with stable scar.

4.  Entitlement to an initial compensable evaluation of mild incomplete sensory loss left side of face.

5.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.



WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1986 to November 1986 and on active duty from March 1987 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) from October 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In October 2010, service connection was granted for each disability and noncompensable evaluations were assigned.  Following the receipt of additional evidence, in October 2011, the RO increased the initial disability rating for migraines to 30 percent disabling and continued the noncompensable ratings for the other disabilities.

In July 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to an initial compensable evaluation of mild incomplete sensory loss left side of face and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The migraines experienced by the Veteran are not so frequent and completely prostrating and prolonged as to be productive of severe economic inadaptability. 

2.  Throughout the appeal period, the Veteran's corrected vision in each eye has been 20/40 or better, no impairment of the visual field has been reported and there is no evidence that the Veteran has been placed on bed rest by a healthcare provider for his post injury status fracture of left orbital bones.

3.  The scar above the Veteran's left eye is not disfiguring and is not manifested by any characteristics of disfigurement outlined in VA regulations; the scar is superficial and is not unstable or painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected migraines have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  The criteria for an initial compensable rating for a service-connected post injury status fracture of left orbital bones have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.75-4 .84a, Diagnostic Codes 6099-6009 (2014).

3.  The criteria for a compensable disability rating for a service-connected scar above the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-7805 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a September 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  In a November 2012 Statement of the Case, the RO outlined the criteria considered for rating the disabilities on appeal pursuant to the VA Schedule for Rating Disabilities.  The Board finds that the RO satisfied the duty to notify and that additional notice would not be of benefit to the Veteran.
The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records.  

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent examinations regarding his headaches in February 2010, June 2011, February 2012 and October 2012.  He was afforded eye examinations in December 2009, June 2011, February 2012 and October 2012 that included consideration of his scar.  The examinations were adequate because they were based on a physical examination and the examiner considered the Veteran's subjective complaints.  The examinations reports provide the medical information needed to address the rating criteria relevant to the appeal.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Migraines

The Veteran's migraines are rated under Diagnostic Code (DC) 8100. Under DC 8100, a 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, DC 8100.  A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id. 50 percent is the highest rating provided under DC 8100.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran underwent a VA examination in February 2010.  He indicated his headaches started 20 years prior after a drunken brawl in Germany where he sustained an orbital fracture.  He indicated the headaches were throbbing in nature with nausea and photophobia but no phonophobia.  He indicated the headaches lasted all day every day but waxed and waned in intensity.  It was noted that within the last six months the Veteran had not missed work due to his headaches and had not had any prostrating attacks.

In June 2011, the Veteran underwent another VA examination.  The Veteran claimed he had a headache every day.  He also indicated that he had not missed any work due to headaches over the past 6 months, but, that he had experienced 6 incapacitating headaches during that time period.  

Based on the results of that examination, the RO increased the Veteran's disability rating to 30 percent.

At a September 2011 VA examination, the Veteran indicated he had a headache at all times and that in the past 6 months, he had missed two days of work, but, he had not been to the hospital for headaches.  He estimated he had experienced 12 incapacitating headaches in the past.

In February 2012, the Veteran underwent another VA examination.  The Veteran indicated he had daily headaches that varied in intensity and that at least three or four days per month, he went to a dark room to help alleviate the headache or reduce the severity of the pain.  The examiner indicated the Veteran had characteristic prostrating attaches of migraine headache pain more frequently than once per month.  The Veteran indicated he had stopped working approximately two months prior; however, it was not due to the headaches.

In October 2012, the Veteran was again examined.  He indicated having constant mild head pain of some degree and reported 1 prostrating headache per week that "essentially incapacitates him" which had greatly increased recently.  He indicated 10 to 12 incapacitating headaches monthly where he has to lie down in a dark room.  He stated that such headaches could last 1 to 2 days in duration accompanied by blurry vision, nausea and photo/phonophobia.  Pulsating or throbbing pain was noted with pain localized on the left side of the head.  The examiner noted very frequent prostrating and prolonged attacks of migraine headache pain that occurred more frequently than once per month.  It was noted that the Veteran was starting a new job at a vacuum company and that, despite the headaches, he continued to perform the activities of daily living independently.

In July 2014, at his hearing before the Board, the Veteran indicated he experienced constant pain on a daily basis originating from the left eye.  He indicated that he tried not to let his headaches keep him from working and that, although there had been times when he missed work, he was not constantly missing.  The Veteran's wife indicated that his headaches were severe and made him irritable.  She testified to seeing him lay in bed for three days due to a headache.
The evidence does suggest that the Veteran's migraines are becoming more frequent and more intense.  In addition, VA examiners have indicated that the Veteran does have frequent prostrating attacks from migraine headache pain.  Notably, however, to warrant a 50 percent disability rating pursuant to the Rating Schedule, the frequent headaches must be "productive of severe economic inadaptability."  None of the VA examination reports indicate that the headaches have a significant impact on the Veteran's employability.  Indeed, as recently as his July 2014 hearing, the Veteran indicated that he tried not to miss work and although he had missed work in the past due to headaches, it was not frequent.  Because the record does not reflect that the Veteran's migraines are productive of severe economic inadaptability, the Board concludes that entitlement to a 50 percent disability rating, the highest available, is not warranted.  As such, an increased rating is denied.

IV.  Increased Rating for Post Injury Status Fracture of Left Orbital Bones

As there is no diagnostic code which directly addresses the Veteran's post injury status fracture of the left orbital bones, he has been rated under an analogous diagnostic code, 6099-6009, for an unhealed eye injury. 

Eye disabilities rated under Diagnostic Codes 6000 to 6009 are evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to the General Rating Formula, whichever results in a higher rating. 38 C.F.R. § 4.79, DC 6009.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months. Id.

A note to the General Rating Formula defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Regarding visual impairment, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes and a 10 percent compensable rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye. 38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees. 38 C.F.R. § 4.79.

In December 2009, the Veteran underwent a VA examination.  It was indicated that the Veteran occasionally had some discomfort along the inferior rim of his left eye and sometimes when he woke up in the morning there would be some puffiness in the lower lid which would later clear up.    Upon examination, he was found to have uncorrected distance vision in the right eye of 20/40 that corrected to 20/20 and uncorrected distance vision in the left eye of 20/30 that corrected to 20/20 .

In June 2011, the Veteran underwent another VA examination.  He stated there had not been any "real change" in his vision since the December 2009 examination, except perhaps more light sensitivity when his "glasses need changing."  Uncorrected distance vision in the right eye was noted to be 20/40 that corrected to 20/20 and in the left eye uncorrected distance vision was 20/80 that corrected to 20/25.  

In February 2012, the Veteran underwent another examination of his eyes.  The Veteran stated there had been no significant changes since the December 2009 and June 2011 examinations except maybe " a little more blur and occasional headache around left eye."  Uncorrected distance vision in the right eye was 20/40 or better that corrected to 20/40 or better.  Uncorrected distance vision in the left eye was 20/100 that corrected to 20/40 or better . Diplopia was denied.  No other abnormalities were noted.

In October 2012, the Veteran underwent another eye examination.  Uncorrected distance vision in the right eye was  20/50 that corrected to 20/40 or better.  Uncorrected distance vision in the left eye was 20/100 that corrected to 20/40 or better.  It was noted the Veteran did not have a visual field defect.  The Veteran had not had any incapacitating episodes attributable to any eye conditions during the past 12 months.

As a 0 percent rating is warranted where best corrected vision in each eye is 20/40 or better, a compensable rating for visual impairment is not warranted.   

Furthermore, impairment of visual fields has not been reported.  Hence, a compensable rating based on visual field loss is not warranted.   In addition, there is no competent evidence (or allegation) that the Veteran has been placed on bed rest by a healthcare provider for his post injury status fracture of left orbital bones. Accordingly, a compensable rating based on incapacitating episodes is not warranted. 

The Board has also considered whether a higher or separate rating would be warranted under any other eye disability contained in 38 C.F.R. § 4.79.  However, glaucoma, benign and malignant new growths of the eyeball, conjunctivitis, aphakia, ectropion, entropion, lagophthalmos and epiphora have not been demonstrated by the evidence of record. 38 C.F.R. § 4.79, Diagnostic Codes 6010-6018, 6020-6022, 6025, 6029.  As such, a separate or higher rating is not warranted.

Based on the foregoing, entitlement to a compensable rating for post injury status fracture of the left orbital bones is denied.



V.  Increased Rating for Stable Scar

Diagnostic Codes 7800 to 7805 pertain to scars.  DC 7800 provides a 10 percent rating for disfigurement of the head, face, or neck with one characteristic of disfigurement. A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. The highest rating of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.

DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more. A superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful. A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful. An unstable scar is one where there is frequent loss of skin covering over the scar. 

Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.
The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, DC 7800, Note (1).

In December 2009, it was noted on a VA examination report that there was a healed surgical scar along the superior brow in the inferior eyelid which was barely detectable.

In June 2011, the Veteran underwent a VA examination.  Examination of his face revealed a linear find-lined scar measuring 4 centimeter in length and less than two millimeters in diameter extending along the curve of his left lower eyelid.  It was noted the scar did not cause disfigurement and was superficial.  The scar was said to involve less than 1 percent of the total body area and less than 1 percent of the exposed skin area.  The scar was not painful on palpation and was noted to be flat and smooth.  The scar caused no limitation of motion, disfigurement, distortion or asymmetry of the face.

In January 2012, the Veteran underwent another VA examination.  A 4 by .001 centimeter scar was noted along the curve the Veteran's left lower eyelid.  Pigmentation was noted to be normal.  The scar was superficial, smooth, flat and stable.  It was noted to be barely visible with no adherence to the underlying tissue.  The Veteran denied pain of the scar, but did report pain of the left eye during the examination.  The scar did not cause limitation of motion.  There was no inflammation or keloid formation, disfigurement or asymmetry of the facial features.

In February 2012, a VA examiner noted a superficial fine-lined and well-approximated linear scar measuring 4 centimeters in length and less than 2 millimeters in diameter along the curve of the Veteran's left lower eyelid.  It was noted to be non-painful to palpation and was flat and smooth to the touch.  The facial muscles were reportedly adequately strong as were eyebrow raises.  

In October 2012, an examiner reviewed the claims file and the results of the January 2012 examination with the Veteran.  The Veteran reported no change in the scar condition or symptoms of the scar.  He denied any problem associated with the scar or treatment associated with it.  It was again indicated that the scar was normally pigmented, superficial, smooth, flat and stable.  It was also noted that the scar was barely visible and there was no adherence to the underlying tissue.  No disfigurement or asymmetry of facial features was recorded.  

In order to establish entitlement to a compensable rating for the scar above the Veteran's left eye under DC 7800, the evidence would have to reflect disfigurement of the face that is reflected by at least one of the eight characteristics of disfigurement under Note 1, to include, for example, that the scar is at least 1/4 inch wide, at least 5 inches long, is adherent to underlying tissue, has pigmentation in an area exceeding 6 square inches or causes abnormal skin texture.  None of the 8 characteristics under Note 1 of DC 7800 is shown in the evidence and thus, a higher rating pursuant to DC 7800 is not appropriate.  

For a compensable rating for the left eye scar under DC 7801, the scars would have to be deep and nonlinear.  All evidence reflects that the Veteran's scar is superficial and do not involve underlying soft tissue damage.

Under DC 7802, a compensable rating would require a showing that the Veteran's left thigh scar (a scar not of the head, face or neck) had an area of at least 144 square inches.  Such evidence is not shown.  

Pursuant to DC 7804, a compensable rating would require that the scar be painful or unstable.  There is no indication that the scar over the left eye itself is painful.  Because the evidence does not specifically demonstrate the scar itself is painful or unstable, a compensable rating under DC 7804 is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of a compensable disability rating for status post left orbital fracture with stable scar.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the increased rating claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's migraines, residuals, left eye injury or service-connected scar are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there is higher schedular ratings available, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  At his VA examination in October 2012, the Veteran indicated he was starting a new job at a vacuum company.  As recently as the July 2014 hearing, it was indicated the Veteran was working.  There is some evidence of record that the Veteran questions his employability due to his service-connected psychiatric condition.  However, the Board finds that in the context of the Veteran's increased rating claims now on appeal, the issue of entitlement to a TDIU has not been reasonably raised by the record.  


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected migraines is denied.

Entitlement to an initial compensable rating for service-connected post injury status fracture of the left orbital bones is denied.

Entitlement to an initial compensable rating for service-connected status post left orbital fracture with stable scar is denied.


REMAND

Reasons for Remand: To schedule the Veteran for a VA examination of the cranial nerves and a VA audiological examination.


I.  Sensory Loss Left Side of Face

The sensory loss in the left side of the Veteran's face due to his in-service fracture of the left orbital bones has been shown to involve cranial nerves V and VII.  

Disability of such nerves is rated pursuant to DC 8205 for cranial nerve V and DC 8207 for cranial nerve VII.  Currently, the Veteran is receiving a single noncompensable rating pursuant to DC 8207.  

Under the Rating Schedule, for both cranial nerve V and cranial nerve VII, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a 30 percent rating is warranted for complete paralysis. Id.  The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  A 'Note' below the criteria indicates that such ratings are "dependent upon relative degrees of sensory manifestation or motor loss."

Diagnostic Codes 8307 and 8407 are assigned for neuritis or neuralgia of the fifth and seventh cranial nerves, respectively.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2014). Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2014). 

Here, the Veteran has undergone several examinations of his cranial nerves; however, the Board finds that some clarification is necessary prior to final adjudication of the claim.  
In June 2010, a VA examiner examined the Veteran's face.  The examiner recognized the left orbital blowout fracture that had required surgical repair during service.  It was the examiner's opinion that the injury was well healed and that the Veteran "had no unusual or deforming secondary effects" from the injury and surgical repair.  The examiner could not find anything on the evaluation to account for the Veteran's reports of recurring facial pain.

At a September 2011 VA examination, the Veteran reported that he had "funny feelings" that the examiner thought might be paresthesias just over the cheekbone.  The examiner assessed mild incomplete sensory loss left V2.

In January 2012, the Veteran underwent an examination of the cranial nerves.  The Veteran described tingling under his left eye and over the left cheek.  He denied blurry vision but indicated he occasionally had left retro-orbital pain and headaches.  The examiner noted that cranial nerve V was affected and noted mild paresthesias and/or dysesthesia in the upper face, eye and/or forehead region and the mid face area.  Sensation of cranial nerve V was noted to be decreased in the mid face and upper face areas.  Incomplete moderate paralysis was noted in cranial nerve V on the left.  In the examiner's remarks, he noted that the Veteran had incomplete sensory loss in the distribution of cranial nerve VII and VIII which had remained unchanged since his initial injury in 1987.   No mention was made of cranial nerve V and there was no indication was to whether neuritis or neuralgia was present.

In a February 2012 VA examination, mild paresthesias was noted over the left cheekbone and above the left eyebrow.

In an October 2012 VA examination report, paralysis of cranial nerve VII was diagnosed.  It was noted the Veteran had an increase in pain along the mandibular bone and surrounding eye orbit (V2 distribution of the cranial nerve V).  The Veteran also reported intermittent paresthesias in the V1 and V2 regions of the trigeminal nerve under left eye and left cheek area.  Moderate constant pain in the left upper face was noted and mild constant pain in the mid face area was noted.  Moderate paresthesias and numbness of the upper face, eye and/or forehead region were noted and mild paresthesias and numbness were noted in the left mid face area.  Decreased sensation testing to light touch was noted in the left side upper and mid face. Incomplete moderate paralysis of the cranial nerve V and cranial nerve VII on the left was noted in Section 7 of the examination report.  However, in the remarks section, the examiner noted "mild incomplete sensory loss in the distribution of cranial nerve V and VII which has remained essentially the same . . .".  

The Board finds the results in the examinations contradictory and that the evidence does not provide all the information necessary to determine a proper rating or ratings for the Veteran's cranial nerve disabilities.  The examination reports suggest moderate incomplete paralysis of cranial nerve V and cranial nerve VII which would provide entitlement to 10 percent ratings under DC 8205 and DC 8207; however, the examiners' remarks indicate only mild sensory loss.  The Board finds that another examination should be scheduled to determine the extent of the involvement of the cranial nerves and whether paralysis of such nerves over the course of the appeal period is best characterized as mild or as moderate.  In addition, the examiner should be asked to consider whether neuritis or neuralgia are present and to what extent.  After revaluation of the claim, the RO should consider whether the Veteran may be entitled to separate ratings under DC 8205 and DC 8207 for involvement of two separate cranial nerves.

II.  Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 
The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In this case, the Veteran believes he should be granted a compensable rating, in part, because he was provided hearing aids on account of his hearing loss. 

The most recent VA examination of the Veteran's hearing is dated in November 2012.  An audiogram yielded the following results with puretone thresholds, measured in decibels:
  

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50
40
35
70
      75
Left Ear
35
45
40
65
70

The average decibel loss was 55 decibels in both ears.  Speech recognition scores using the Maryland CNC test were 100 percent for the right ear and 96 percent for the left ear.

Using Table VI, these audiometric test results show the Veteran had Level I hearing acuity bilaterally in November 2012.  Applying Table VII to these results, the Veteran's hearing loss did not meet the criteria for a compensable rating at that time.

At his hearing in July 2014, the Veteran indicated he had recently been fitted with new hearing aids.  As this may be an indication that the Veteran's hearing has worsened since November 2012, the Board will remand the claim for another VA examination to reassess the current severity of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file, to include those from August 2013 to the present.

2.  After appropriate development of the record, schedule the Veteran for a VA examination to determine the severity of damage to his cranial nerves, specifically nerves V (trigeminal) and VII (facial), caused by his in-service fracture.

The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner should conduct all appropriate tests and indicate the presence of neuritis, neuralgia, paresthesia and/or hypoesthesia in any cranial nerve, to include V and VII.  Symptoms and any other disability present should be described in detail.

For any finding, the examiner should note whether there is paralysis present and the severity of that paralysis to include whether it can be considered "complete", "incomplete, severe" or "incomplete, moderate".  Such considerations are dependent on the relative degree of sensory manifestations or motor loss.

The Board seeks clarification of the level of disability present in the cranial nerves over the course of the appeal period.  To that end, it would be helpful if the examiner could review the examination reports of record that tend to suggest that incomplete, moderate paralysis has been present in cranial nerves V and VII despite remarks by the examiners to the contrary.  If possible, the Board requests an opinion from the current examiner as to whether the impairment of the nerves as demonstrated in those examination reports would be best categorized as mild or moderate.

Finally, the examiner should address the impact of any disability identified on the Veteran's daily activities and employment.

3.  After records are obtained to the extent available, schedule the Veteran for a VA audiological examination. The claims folder should be made available to and reviewed by the examiner. 

Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a pure tone audiometry test. 

The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report. 

4.  Thereafter, the RO should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


